Name: Commission Regulation (EC) No 1509/2001 of 24 July 2001 amending Regulation (EEC) No 1713/93 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector
 Type: Regulation
 Subject Matter: agricultural policy;  beverages and sugar;  prices;  plant product;  EU finance
 Date Published: nan

 Avis juridique important|32001R1509Commission Regulation (EC) No 1509/2001 of 24 July 2001 amending Regulation (EEC) No 1713/93 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector Official Journal L 200 , 25/07/2001 P. 0019 - 0020Commission Regulation (EC) No 1509/2001of 24 July 2001amending Regulation (EEC) No 1713/93 establishing special detailed rules for applying the agricultural conversion rate in the sugar sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Articles 6(3), 15(8) and 16(5) thereof,Whereas:(1) Article 1 of Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector(2), as last amended by Regulation (EC) No 1642/1999(3), states that the minimum sugarbeet prices referred to in Article 5 of Council Regulation (EC) No 2038/1999(4), as last amended by Commission Regulation (EC) No 906/2001(5), and the production levy and additional levy referred to, respectively, in Articles 33 and 34 of that Regulation are to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the marketing year in question.(2) During the period from 1 July 2000 to 31 December 2000 the applicable rate for Greece was that calculated using the method laid down in Article 1 of Regulation (EEC) No 1713/93 while from 1 January 2001, by virtue of Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(6), the only conversion rate applicable is that between the euro and the currencies of those Member States adopting the euro as fixed by Council Regulation (EC) No 2866/98(7), as amended by Regulation No 1478/2000(8). Application of the euro conversion rate throughout the 2000/01 marketing year would therefore result in the retroactive application of a different rate from that which would be fixed if the method established by Regulation (EEC) No 1713/93 were applied to Greece, and would fail to recognise the legitimate expectations operators have concerning the calculation method for conversion rates applicable to certain payments in the sugar sector.(3) Two conversion rates should therefore be applied to the 2000/01 marketing year in the case of Greece, one for the period 1 July to 31 December 2000 equivalent to the average, pro rata temporis, of the agrimonetary conversion rates and the euro conversion rate during that marketing year, and, for the period 1 January to 30 June 2001, the euro exchange rate fixed by Regulation (EC) No 2866/98.(4) To permit application to those payments of the rate resulting from the average pro rata temporis of the above conversion rates, special operative events for the amounts due under the minimum sugarbeet prices and the production and additional levies should also be fixed.(5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The following Article 1b is inserted in Regulation (EEC) No 1713/93: "Article 1bFor the 2000/01 marketing year and for Greece,1. the following rates are applicable for the conversion of the minimum sugarbeet prices referred to in Article 5 of Council Regulation (EC) No 2038/1999(9) and the production levies and additional levy referred to, respectively, in Articles 33 and 34 of that Regulation:- for the period 1 July to 31 December 2000 the special agricultural conversion rate: EUR 1 = GRD 339,771,- for the period 1 January to 30 June 2001 the conversion rate fixed by Council Regulation (EC) No 2866/98(10);2. the following operative events shall be established for the application of the rates referred to in point (1):- for the amounts due as payment of the minimum sugarbeet prices referred to in Article 5 of Regulation (EC) No 2038/1999: the first day of the marketing year,- for the amounts due as payment of the production levy and the additional levy referred to, respectively, in Articles 33 and 34 of that Regulation: the first day of the marketing year."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply to the amounts due as minimum sugarbeet prices and production and additional levies during the 2000/01 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 159, 1.7.1993, p. 94.(3) OJ L 195, 28.7.1999, p. 3.(4) OJ L 252, 25.9.1999, p. 1.(5) OJ L 127, 9.5.2001, p. 28.(6) OJ L 349, 24.12.1998, p. 1.(7) OJ L 359, 31.12.1998, p. 1.(8) OJ L 167, 7.7.2000, p. 1.(9) OJ L 252, 25.9.1999, p. 1.(10) OJ L 359, 31.12.1998, p. 1.